DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This communication is to response to Application No. 16/956,344 filed on 06/19/2020.

3.  	Claims 52-71 are currently pending and have been examined.  Claims 1-51 are cancelled.

Information Disclosure Statement
4. 	IDSs filed on 11/25/2019 is considered.

Claim Objections
5. 	Claims 62 and 66-68 are objected to because of the following informality. Claim 62 and 66-68 recite the word or acronym “LIDAR”, applicant is advised to define it.  Appropriate correction is required,
                       
	                                         Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	7.	Claim 65 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Claim 65 recites the limitation of : "machine-readable storage.…..". However, the Examiner interprets the limitation detailed above as software per se.  The machine-readable of claim 65 does not define any structural and functional interrelationships with a general purpose for permitting the claimed functions to be realized. In contrast, a statutory claim would define structural and functional interrelationships between data structures or functional parts and a computer which permit the data functions to be realized. Thus, claim 65 is rejected as being non-statutory as described above.
Applicant is advised to amend claim 65 as follows: -- non transitory machine-readable storage…---.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. 	Claims 52-71 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhu, Jiajun et al. (US Pat. No. 9,234,618).
As per claim 52 and 56-64, Zhu discloses a ranging system comprising:
An apparatus for tracking one or more athlete (see., col 9, lines 4-16) , a ranging system (see., fig 1 item 128 LIDAR), and a camera (see., fig 1, item 130); the ranging system and the camera bearing respective fields of view, the fields of view are arranged to overlap to survey a common volume (see., figs 4A and 4B, col 15, lines 15-21) of the sports environment, the ranging system is arranged to: establish a ground plane associated with the sports environment, and produce, using the ground plane, range data relating to a respective set of one or more than one athlete of said one or more than one athlete performing in the athletic event within the sports environment; and the camera being arranged to produce camera data relating to the respective set of one or more than one athlete of said one or more than one athlete performing in the athletic event within the sports environment, and a correlator to correlate data associated with at least one athlete of the respective set of one or more than one athlete of said one or more than one athlete performing in the athletic event within the sports environment common to both respective sets of one or more than one athlete performing within the field of views of both the ranging system and the camera (see., col 9, lines 4-16, col 15, lines 15-36 and col 16, lines 5-15). 

As per claims 53 and 54, Zhu discloses the claimed limitations as stated in claim 1 above, in which the correlator to correlate data associated with at least one athlete of the respective set of one or more than one athlete of said one or more than one athlete performing in the athletic event within the sports environment common to both respective sets of one or more than one athlete within the field of views of both the ranging system and the camera produces moving object attribute data associated with the common at least one athlete (see., col 9, lines 4-16, speed of the objects). 

As per claim 55, Zhu discloses the claimed limitations as stated in claim 52 above, comprising an extractor for extracting, from the camera data, image data associated with said at least one athlete of the respective set of one or more than one athlete of said one or more than one athlete performing in the athletic event within the sports environment (see., col 8, lines 55-57).

As per claims 65, Zhu discloses a ranging system comprising:
To track an athlete performing in an athletic event within an area for hosting the event using an apparatus comprising a ranging system, (see., col 9, lines 4-16) , a ranging system (see., fig 1 item 128 LIDAR), and a camera (see., fig 1, item 130); the ranging system and the camera bearing respective fields of view, the fields of view are arranged to overlap to survey a common volume (see., figs 4A and 4B, col 15, lines 15-21), the instructions comprising instructions to cause the ranging system: to establish a ground plane for the ranging system, and to produce, using the ground plane, range data relating to a respective set of one or more than one moving object within the common volume and the camera being arranged to produce camera data relating to the respective set of one or more than one moving object within the common volume; and instructions to identify data associated with at least one moving object of the respective set of one or more than one moving object common to both sets of one or more than one moving object within the field of views of both the ranging system and the camera (see., col 9, lines 4-16, col 15, lines 15-36 and col 16, lines 5-15). 

As per claims 66-71, Zhu discloses a ranging system comprising:
A laser (see., col 1, lines 22-41) ranging system (LIDAR system) see., col 15, lines 15-21, fig 1, item 128) and a camera; (see., col 9, lines 4-16) , a ranging system (see., fig 1 item 128 LIDAR), and a camera (see., fig 1, item 130); the LIDAR system and the camera bearing respective fields of view, the fields of view being arranged to overlap to survey a common volume of the sports environment (see., figs 4A and 4B, col 15, lines 15-21), the LIDAR system is arranged to: establish a ground plane associated with the sports environment, and produce LIDAR data, using the ground plane, relating to a respective set of one or more than one athlete of said one or more than one athlete performing in the athletic event within the sports environment; and the camera being arranged to produce camera data relating to a respective set of one or more than one athlete of said one or more than one athlete of said one or more than one athlete performing in the athletic event within the sports environment objects, and a correlator to correlate data associated with a common athlete within the field of views of both the LIDAR system and the camera from the respective sets of said one or more than one athlete of said one or more than one athlete performing in the athletic event within the sports environment objects (see., col 9, lines 4-16, col 15, lines 15-36 and col 16, lines 5-15). 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang Suhol can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/           Primary Examiner, Art Unit 3715